Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended: March 31, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number: 000-50085 Twin Lakes Delaware, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 88-0462760 (IRS Employer Identification No.) 47 School Avenue Chatham, NJ 07928 (Address of principal executive offices) 973-635-4047 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: There were a total of 2,583,941 shares of the issuer’s common stock, par value $.001 per share, outstanding as of May 6, 2009. Twin Lakes Delaware, Inc. (A Development Stage Company) Quarterly Report on Form 10-Q For the Period Ended March 31, 2009 Table of Contents PART I FINANCIAL INFORMATION PAGE ITEM 1. FINANCIAL STATEMENTS Balance Sheets as of March 31, 2009 (Unaudited) and December 31, 2008 3 Statements of Operations – Cumulative During the Development Stage (January 28, 2000 to March 31, 2009) and for the Three Months Ended March 31, 2009 and 2008 (Unaudited) 4 Statements of Cash Flow – Cumulative During the Development Stage (January 28, 2000 to March 31, 2009) and for the Three Months Ended March 31, 2009 and 2008 (Unaudited) 5 Notes to Interim Financial Statements (Unaudited) 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 9 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 10 ITEM 4T. CONTROLS AND PROCEDURES 11 PART II OTHER INFORMATION ITEM 6. EXHIBITS 11 SIGNATURES 12 FORWARD-LOOKING STATEMENTS Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” regarding the plans and objectives of management for future operations and market trends and expectations. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. Our plans and objectives are based, in part, on assumptions involving the continued expansion of our business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. Although we believe that our assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives and plans will be achieved. We undertake no obligation to revise or update publicly any forward-looking statements for any reason. The terms “we”, “our”, “us”, or any derivative thereof, as used herein refer to Twin Lakes Delaware, Inc., a Delaware corporation, and its predecessors. - 2 - PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS . TWIN LAKES DELAWARE, INC. (A Development Stage Company) BALANCE SHEETS March 31, 2009 December 31, ASSETS (unaudited) Cash $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Accounts payable & accrued expenses $ $ Total liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT: Preferred stock, $0.001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value; 40,000,000 shares authorized, 2,583,941 shares issued and outstanding Additional Paid-in Capital Treasury stock - 20,000 shares of common stock, at cost ) ) Deficit accumulated during the developmental stage ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. - 3 - TWIN LAKES DELAWARE, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (unaudited) Cumulative During the Developmental Stage Three Months Ended January 28, 2000 to March 31, March 31, 2009 2009 2008 REVENUES $ - $ - $ - Expenses Filing fees Professional fees Other expenses - - Interest expense - - Total expenses Net Loss $ ) $ ) $ ) Basic and Diluted Loss per Share $ ) $ ) Basic and Diluted Weighted Average Shares Outstanding The accompanying notes are an integral part of these financial statements. - 4 - TWIN LAKES DELAWARE, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (unaudited) Cumulative During the Developmental Stage Three Months Ended January 28, 2000 to March 31, March 31, 2009 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Non-cash items: Compensatory shares - - Reductions of legal fees - - Valuation of beneficial conversion feature - - Changes in operating assets and liabilities Increase (decrease) in accounts payable & accrued expenses ) ) Net cash utilized by operating activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from shareholders' loans - - Acquisition of treasury shares ) - - Contribution of additional paid in capital - Net proceeds from sale of common units - - Net cash provided by financing activities - Increase in cash ) ) Opening Cash - Ending Cash $ $ $ The accompanying notes are an integral part of these financial statements. - 5 - TWIN LAKES DELAWARE, INC. (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS March 31, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF COMPANY: We were originally organized as Twin Lakes, Inc. (“Twin Lakes”) under the laws of the state of Nevada on January 28, 2000 for the purpose of serving as a vehicle to raise capital and to acquire an operating business. On May 31, 2006, our board of directors approved the merger of Twin Lakes into Twin Lakes Delaware, Inc. (“we,” “our,” “us,” or “Twin Lakes Delaware”) a corporation organized under the laws of the State of Delaware. Effective June 8, 2006, pursuant to the applicable provisions of the Nevada Revised Statutes (the “NRS”), Twin Lakes was merged with and into Twin Lakes Delaware which became the surviving corporation and every five (5) issued and outstanding shares of Twin Lakes common stock was automatically converted into one (1) share of common stock, par value $.001 per share (“Common Stock”), of Twin Lakes Delaware (the “Delaware Merger”). Unless otherwise stated, all share and per share information in these unaudited financial statements is presented as if the Delaware Merger took place at the beginning of all periods presented. The separate existence of Twin Lakes ceased on June 8, 2006 in accordance with the applicable provisions of the NRS. We are currently considered a "blank check" company inasmuch as we do not generate revenues, do not own an operating business and have no specific business plan other than to engage in a merger or acquisition transaction with a yet-to-be identified company or business. We have no employees and no material assets. Administrative services are currently being provided by an entity controlled by an officer of ours at no charge. Our efforts to date have been limited to organizational activities and seeking an appropriate merger or acquisition vehicle. As shown in the accompanying financial statements, we have accumulated losses of approximately $207,000 for the period from inception, January 28, 2000 to March 31, 2009, have negative working capital of approximately $3,300 and have no sales. Our future is dependent upon our ability to find a merger partner and to obtain financing and upon future profitable operations. Management expects to incur additional losses in the foreseeable future and recognizes the need to raise capital to remain viable. These conditions raise substantial doubt about our ability to continue as a going concern. The accompanying financial statements have been prepared for us assuming that we will continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event we cannot continue in existence. We are considered as being in the development stage, since our inception, in accordance with Statement of Financial Accounting Standards No. 7, and our year-end is December 31. The interim financial information as of March 31, 2009 and for the three month periods ended March 31, 2009 and 2008, respectively, have been prepared without audit, pursuant to the rules and regulations of the United States Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although we believe that the disclosures made are adequate to provide for fair presentation. These financial statements should be read in conjunction with the financial statements and the notes thereto, included in our Annual Report on Form 10-K for the year ended December 31, 2008, previously filed with the SEC. In the opinion of management, all adjustments (which include normal recurring adjustments) necessary to present a fair statement of financial position as of March 31, 2009, and results of operations for the three month periods ended March 31, 2009 and 2008, respectively, and cash flows for the three month periods ended March 31, 2009 and 2008, respectively, have been made. The results of operations for the interim periods are not necessarily indicative of the operating results for the full fiscal year or any future periods. - 6 - TWIN LAKES DELAWARE, INC. (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS March 31, 2009 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: Our accounting policies are in accordance with accounting principles generally accepted in the United States of America. Outlined below are those policies considered particularly significant. (a) USE OF ESTIMATES: In preparing financial statements in accordance with accounting principles generally accepted in the United States of America, management makes certain estimates and assumptions, where applicable, that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. While actual results could differ from those estimates, management does not expect such variances, if any, to have a material effect on the financial statements. (b) EARNINGS (LOSS) PER SHARE: Basic earnings (loss) per share has been computed on the basis of the weighted average number of shares of Common Stock outstanding during each period presented according to the provisions of SFAS No. 128 "EARNINGS PER SHARE". Diluted earnings (loss) per share have not been presented as there are no common stock equivalents outstanding. (c) FAIR VALUE OF FINANCIAL INSTRUMENTS Pursuant to SFAS No. 107, "Disclosures About Fair Value of Financial Instruments," we are required to estimate the fair value of all financial instruments included on our balance sheet as of March 31, 2009. We consider the carrying value of accrued expenses in the financial statements to approximate their face value. (d) STATEMENTS OF CASH FLOWS: For purposes of the statements of cash flows we consider all highly liquid investments purchased with a remaining maturity of three months or less to be cash equivalents. (e) NEW ACCOUNTING PRONOUNCEMENTS: Management does not believe that any new accounting pronouncements not yet effective will have a material impact on the Company’s financial statements once adopted. NOTE 3 - STOCKHOLDERS' EQUITY: Following the Delaware Merger, our authorized capitalization consisted of 40,000,000 shares of Common Stock and 10,000,000 shares of preferred stock, par value $.001 per share. At March 31, 2009, 2,583,941 shares of
